547 S.E.2d 15 (2001)
353 N.C. 378
Linda NORRIS, Employee
v.
DREXEL HERITAGE FURNISHINGS, INC./MASCO
v.
Self-Insured, Carrier.
No. 484P00.
Supreme Court of North Carolina.
February 1, 2001.
Eric R. Bellas, Stephen T. Daniel, Morganton, for Norris.
G. Lee Martin, Charlotte, for Drexel Heritage.
Prior report: 139 N.C.App. 620, 534 S.E.2d 259.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 1st day of February 2001."